Citation Nr: 0814054	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left quadriceps muscle tear.

2.  Entitlement to service connection for short leg syndrome.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1993, June 1996 to March 1997, and from March 2002 to June 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which, in pertinent part, 
granted service connection for residuals of a left quadriceps 
muscle tear with a noncompensable rating, effective June 11, 
2004, and denied entitlement to service connection for short 
leg syndrome.  

In a December 2005 rating decision, the veteran was awarded a 
10 percent rating for residuals of the left quadriceps muscle 
tear, effective June 11, 2004.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for a higher 
initial rating remains before the Board.

The veteran's December 2005 notice of disagreement also 
initiated an appeal with respect to the issue of entitlement 
to service connection for sacroiliac joint dysfunction with 
low back pain.  Service connection for this disability was 
granted in a December 2005 rating decision.  This constitutes 
a full grant of the benefits on appeal.  


FINDINGS OF FACT

1.  Residuals of a left quadriceps muscle tear are manifested 
by a muscle injury that more nearly approximates moderate 
than moderately-severe and no more than mild incomplete 
paralysis of the left anterior crural nerve.  

2.  The veteran does not have short leg syndrome.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for muscle injury residuals of a left quadriceps 
muscle tear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.55, 4.56, 4.73, Diagnostic 
Code 5314 (2007).

2.  Short leg syndrome was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate her claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the 
January 2005 letter contained a notation that the veteran 
should submit any evidence in her possession pertinent to the 
claims on appeal.

The veteran has substantiated her status as a veteran and was 
notified of the second and third elements of the Dingess 
notice by the January 2005 letter.  While she did not receive 
information regarding the effective date or disability rating 
elements of her claims until March 2008, the claims are being 
denied, no disability rating or effective date will be 
assigned.  Therefore, she is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

With respect to the veteran's appeal for an increased rating, 
it arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in August 
2005 in response to her claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring. See 38 C.F.R. §§ 4.44, 4.45 (2007).

Muscle Group (MG) damage is categorized as mild, moderate, 
moderately severe, and/or severe, and evaluated accordingly.  
38 C.F.R. § 4.56 (2007).

Thirty-eight C.F.R. § 4.55(a) provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.

The provisions of 38 C.F.R. § 4.56, as applicable to the 
pending claim, are as follows:

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

(d) Under Diagnostic Code 5301 through 
Diagnostic Code 5323, disabilities 
resulting from muscle injuries shall be 
classified as follows:

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in- service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records show that the veteran incurred a 
contusion to the left quadriceps muscle in a bicycle accident 
in July 2002.  As a result, she experienced weakness of the 
left thigh, and reduced range of motion of the left leg and 
knee.  The veteran underwent several months of physical 
therapy.  At her March 2004 Medical Board examination, she 
reported having increased pain in her left lower extremity, 
loss of sensation over the left foot, and hypersensitivity 
over the left thigh.  

A December 2003 electromyographic (EMG) examination was 
negative for evidence of nerve impairment in the left lower 
extremity.  The examiner noted that as a result of the 
accident, the veteran incurred a left quadriceps muscle belly 
tear.  She did not have a quadriceps tendon tear and there 
was no evidence of hip dislocation.  Clinical examination of 
the veteran showed full strength and reflexes in the 
bilateral lower extremities.  There was hyperesthesia on the 
lateral aspect of the left thigh and decreased sensation over 
the left shin and foot.  Muscle bulk of the left lower 
extremity was normal.  Active range of motion of the left 
knee and hip was full.  X-rays were normal.  

The veteran was provided a VA examination in August 2005.  
She reported left leg and bilateral hip pain, as well as 
numbness in the left leg and foot with involuntary movements 
or left leg jerks.  She stated that walking, standing, and 
sitting increased her left leg and hip pain.  She reported 
flare-ups on a daily basis with pain escalating to a 5 or 6 
out of 10.  

The veteran complained of tenderness in the left lateral 
quadriceps with weakness and stiffness.  She also stated that 
her knee was unstable and would lock.  Physical examination 
showed an indentation in the left lateral quadriceps muscle.  
Sensation and vibratory sensation was intact to monofilament 
testing in both feet with the exception of the left great 
toe.  Reflexes were full and strength was 3/5 for the left 
lower extremity.  There was pain in the lateral quadriceps 
with left knee range of motion.  

Flexion of the left knee was to 120 degrees with 0 degrees 
extension.  Following range of motion testing of all affected 
joints, the examiner found that there was no increased 
weakness with repetitive range of motion, although a minimal 
increase in pain was noted upon repetition when testing the 
knee.  

X-rays of the hips, left knee, femur, tibia, fibular, and 
foot were normal.  The diagnoses were left quadriceps muscle 
tear with sacroiliac joint dysfunction, low back pain with 
myofascial pain, and left lateral femoral cutaneous syndrome.  
The examiner noted that the lateral femoral cutaneous nerve 
might be compressed or stretched at the iliac spine causing 
pain, paresthesias, and decreased sensation over the lateral 
thigh.  There was no motor involvement or loss of patellar 
reflex.  The examiner also noted that the veteran had 
complaints of myofascial pain with normal X-rays and MRI.  
The veteran was noted to walk with a cane and pronounced limp 
and to have pain that significantly impaired her life.  

Records of treatment from the VA Medical Center (VAMC) show 
that the veteran was treated for chronic back and leg pain 
from a pinched nerve.  In November 2005, she had a normal 
motor and sensory examination of the lower extremities.  
During a March 2006 examination, the veteran's extremities 
were found to have optimum muscle tone and full range of 
motion in all joints.  

Analysis

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5314 pertaining to Muscle Group XIV.  
This Diagnostic Code rates moderate muscle injuries as 10 
percent disabling and moderately-severe muscle injuries as 30 
percent disabling.  The Board finds that an increased rating 
is not warranted for the veteran's disability under 38 C.F.R. 
§ 4.73, as any current muscle damage most nearly approximates 
moderate rather than moderately-severe.  

The medical evidence establishes that the veteran has been 
found to have an indentation in the left lateral quadriceps 
muscle, as well as hyperesthesia on the lateral aspect of the 
left thigh and decreased sensation over the left shin and 
foot.  While service treatment records show that the veteran 
was treated for a contusion to the left quadriceps, there is 
no evidence of a deep penetrating wound or hospitalization 
following the veteran's injury.  

In addition, while there are complaints and some objective 
indications of muscle weakness, specifically from the August 
2005 VA examination, strength of the left lower extremity was 
full at the March 2004 Medical Board examination and X-rays 
and range of motion of the various affected joints have been 
consistently normal.  The record does not establish 
consistent complaints of the cardinal signs and symptoms of 
muscle disability other than weakness, and there is no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  

Furthermore, while the veteran was noted to have significant 
impairment to her life due to her left leg and back pain, the 
Board notes that tests of strength and endurance have not 
shown positive evidence of impairment due to her muscle 
injury.  In fact, the August 2005 VA examiner found that 
there was no increase to weakness, endurance, or 
incoordination following repetitive range of motion testing 
of the left leg and hips.  

Therefore, the Board finds that the veteran's muscle 
impairment from her residual quadriceps muscle injury has not 
most nearly approximated moderate and an increased rating is 
not warranted.

While the most recent examination yielded findings of 
possible anterior crural nerve (femoral) impairment, this 
nerve involves functions that overlap those controlled by 
Muscle Group XIV.  According to Diagnostic Code 5314, Muscle 
Group XIV controls functions of the knee and hip.  According 
to Diagnostic Code 8526, involves function of the quadriceps, 
which is located in the thigh and involves function of the 
hip and knee.  The provisions of 38 C.F.R. § 4.55(a) would 
preclude separate evaluations for the muscle and nerve 
impairment.  

The evidence establishes the presence of no more than mild 
incomplete paralysis of the left lower extremity throughout 
the evaluation period.  The veteran has complained of loss of 
sensation in her left leg and at the August 2005 VA 
examination, sensation was not intact over the left great toe 
with monofilament testing.  The recent examiner noted that 
the lateral femoral cutaneous nerve might be compressed 
causing decreased sensation over the lateral thigh.  There 
was no motor involvement or loss of patellar reflex.  All of 
the findings have been subjective, and the negative EMG casts 
doubt on the examiner's opinion that there is nerve 
impairment.  Accepting the examiner's opinion, there is no 
basis for finding more than mild incomplete paralysis.  Such 
impairment would not warrant more than the current 10 percent 
rating.  Hence, nerve impairment could not serve as the basis 
for an increased rating.

The Board has considered whether there is any other schedular 
basis for granting higher ratings, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

Service Connection Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that she incurred short leg syndrome as 
a result of a bicycle accident during service in July 2002.  
Service connection requires competent evidence showing the 
existence of a present disability.  Shedden, 381 F.3d at 
1163, 1167; see also Caluza, 7 Vet. App. at 498.  

With respect to the veteran's contentions that she has short 
leg syndrome, the Board finds that evidence of record is 
against a finding that there is a current disease or 
disability. 

Service treatment records show that the veteran fell off her 
bike in July 2002 in order to avoid being hit by a car.  She 
incurred a contusion to the left quadriceps muscle.  In March 
2003, she began physical therapy for a quadriceps tear.  Her 
doctor noted a relative leg length discrepancy of the lower 
extremities resulting in an altered gait pattern.  In 
September 2003, her physical therapist diagnosed short leg 
syndrome of the left lower extremity.  However, in December 
2003, her leg lengths were found to be equal.  

Prior to her separation from active duty service, the veteran 
was provided a March 2004 examination by the Medical Board.  
Upon clinical examination, the examiner found that there was 
no palpable defect within the lateral aspect of the left 
thigh and no leg length discrepancy.  The diagnosis was left 
lower extremity pain.

The post-service medical evidence of record is negative for 
findings of short leg syndrome.  

Upon VA examination in August 2005, the veteran reported that 
she had been told by her physical therapist that her left leg 
was shorter than the right.  Upon physical examination, the 
examiner found that there was no leg length discrepancy.  In 
addition, records of outpatient treatment at the VAMC do not 
show that the veteran has been found to have a leg length 
discrepancy.  

While there is some evidence that the veteran had short leg 
syndrome, as shown by the diagnosis of this condition in 
September 2003.  Both the Medical Board and VA examiner have 
determined that the veteran does not currently have a leg 
length discrepancy.  To satisfy the requirement for a current 
disability, the evidence must show the condition at the time 
of the claim for service connection as opposed to some time 
in the past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

The Board is also mindful of the veteran's statements and 
testimony regarding her lower extremities.  While a leg 
length discrepancy may be a condition observable by a lay 
person; the observations by medical professionals are more 
probative than those of the veteran.  The medical 
professionals have greater expertise than the veteran in 
determining whether a leg length discrepancy is present, and 
are in agreement.

The Board therefore finds that the balance of the evidence 
establishes that the veteran does not have short leg 
syndrome.  Absent a finding of a current disability, a 
necessary element for service connection is not shown.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

An initial rating in excess of 10 percent for residuals of a 
left quadriceps muscle tear is denied.

Entitlement to service connection for short leg syndrome is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


